                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN E. ANDERSON,

                   Petitioner,                              8:19CV172

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
STATE OF NEBRASKA, and
NEBRASKA MENTAL HEALTH
BOARD,

                   Respondents.

      Petitioner filed a Petition for Writ of Habeas Corpus (filing no. 1) and a
Motion for Leave to Proceed in Forma Pauperis (“IFP”) (filing no. 2). Habeas
corpus cases attacking the legality of a person’s confinement require the payment
of a $5.00 filing fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s
financial status as shown in his IFP motion, leave to proceed in forma pauperis will
be granted and Petitioner is relieved from paying the filing fee. See 28 U.S.C. §
1915(a)(1).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing no. 2) is granted. The next step in this case is for
the court to conduct a preliminary review of the habeas corpus petition in
accordance with Rule 4 of the Rules Governing Section 2254 cases. The court will
conduct this review in its normal course of business.

      Dated this 30th day of April, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
